Name: 2000/713/EC: Commission Decision of 7 November 2000 amending for the second time Decision 2000/551/EC on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever (notified under document number C(2000) 3254) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  international trade;  agricultural activity;  means of agricultural production
 Date Published: 2000-11-17

 Avis juridique important|32000D07132000/713/EC: Commission Decision of 7 November 2000 amending for the second time Decision 2000/551/EC on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever (notified under document number C(2000) 3254) (Text with EEA relevance) Official Journal L 290 , 17/11/2000 P. 0036 - 0037Commission Decisionof 7 November 2000amending for the second time Decision 2000/551/EC on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever(notified under document number C(2000) 3254)(Text with EEA relevance)(2000/713/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Whereas:(1) In certain states of the United States of America cases of West Nile fever, a non-contagious vector-transmitted viral disease accompanied by clinical signs of encephalitis, have been reported in horses.(2) The Commission therefore adopted Decision 2000/551/EC of 15 September 2000 on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile Fever(3), as last amended by Decision 2000/695/EC(4).(3) In order to further adapt the measures to the current epidemiological situation it is necessary to amend Commission Decision 2000/551/EC on certain protection measures with regard to equidae coming from United States of America for the second time.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex I to Decision 2000/551/EC is replaced by the Annex to this Decision.Article 2Member States shall amend the measures they apply with regard to the United States of America to bring them into line with this Decision.They shall inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 7 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 234, 16.9.2000, p. 46.(4) OJ L 286, 11.11.2000, p. 42.ANNEX"ANNEX IIn the United States of America the States of:- New York, including New York City,- New Jersey,- Massachusetts,- Connecticut,- Rhode Island,- Pennsylvania,"